DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See "2019 Revised Patent Subject Matter Eligibility Guidance," 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).
3.	Regarding Step 1, Claim 1 is directed toward a process, i.e., a method. Claim 11 is directed toward an apparatus. Thus, these claims fall within one of the four statutory categories as required by step 1. 
Claim 20 is directed toward a tangible, non-transitory, computer-readable storage medium.  Using broadest reasonable interpretation, the computer-readable storage medium would include the use of a signal. A signal does not fall within one of the enumerated statutory categories (i.e. process, machine, manufacture, or composition of matter). See MPEP 2106(IV)(B). The claims as written are directed to non-statutory subject matter, appropriate correction is required. It is suggested to remove the term “tangible” and recite "non-transitory computer-readable storage medium".
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 11 and 20 reflect essentially the same abstract features as claim 1, thus, claims 11 & 20 are abstract for the same reasons as claim 1 as specified below.  
5.	Regarding independent claims 1, 11 & 20, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
“obtaining content data provided by a user”, “wherein selects the content data for the user based on a behavioral model of the user;”, “maintaining an artificial intelligence-based model that models associations between the content data and interaction data indicative of interactions between the user;”,  “selecting and using the artificial intelligence-based model, an obfuscation action to lower an accuracy of the behavioral model of the user, based on one or more configuration parameters set by the user;”, and “initiating performance of the obfuscation action.”
The limitations above demonstrate, independent claims 1, 11 and 20 are directed toward the abstract idea of social media mitigation practices. The limitations under their broadest reasonable interpretation pertain to analyzing content data and interaction data associated with a user and informing the user of an obfuscation action to perform, which encompasses a commercial interaction, including advertising, marketing or sales activities and behaviors, managing personal behavior, including social activities, following rules or instructions, and mathematical relationships/calculations, which fall under certain methods of organizing human activity and mathematical concepts groupings of abstract ideas. See MPEP 2106.04 II 
The Applicant’s Specification emphasizes in at least pg. 1, Social media platforms are increasingly using artificial intelligence (AI) to profile their users. Indeed, some social media platforms are now leveraging Al to maximize the amount of time that their users spend on their platforms, based on their profile 
information. By using Al to constantly learn the profile of a user, such as their interests, demographics, etc., a social media platform can tailor the content provided to the user, to keep the user interacting with the social media platform.  Some users of social media platforms are now becoming aware of how much 
profiling is actually done by social media platforms and are not happy about it. For instance, "The Social Dilemma" is a recent docudrama that that exposes how Al used by large social media platforms can lead to their users becoming addicted to using the platforms. As Al techniques become more powerful, the potential for social media addiction continues to grow.  

Claims 1, 11, and 20 are certain methods of organizing human activity because as claimed, the series of steps pertain to analyzing content data and interaction data associated with a user and informing the user of an obfuscation action to follow which can be reasonably characterized as marketing or sales activities or behaviors and following rules or instructions which falls within in certain methods of organizing human activity grouping. Also, the series of steps pertain to analyzing user content data and interaction data using an artificial intelligence-based model encompasses applying a mathematical relationships/calculation to determine and provide a recommended/suggested action for the user to perform which are limitations that fall within the mathematical concepts grouping.  As such, claims 1, 11, and 20 recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims 1, 11, and 20 include the following additional elements which do not amount to a practical application: 
“by a device”, “a social media platform”, “an apparatus, comprising: one or more network interfaces; a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor, the process when executed configured to:”, “a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process comprising:”  – see claims 1, 11, and 20 are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “by a device”, “a social media platform”, “an apparatus, comprising: one or more network interfaces; a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor, the process when executed configured to:”, “a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process comprising:”  – see claims 1, 11, and 20  are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
8.	Dependent claims 2 and 12 recite “wherein the device/apparatus is an intermediary between the social media platform and an endpoint operated by the user”, claims 7 and 17 recite “wherein the device is an endpoint device operated by the user”, are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f).  Additionally, claims 3 and 13 recite “wherein the obfuscation action comprises the user clearing a cache or resetting an advertising identifier, and wherein initiating performance of the obfuscation action comprises: sending an alert indicative of the obfuscation action for review by the user.”, claims 4 and 14 recite “wherein the one or more configuration parameters controls whether the artificial intelligence-based model comprises a second behavioral model of the user, the second behavioral model being based on the interaction data and configured to predict interactions between the user and the social media platform”, claims 5 and 15 recite “wherein performance of the obfuscation action comprises: sending false interaction data to the social media platform”, claims 6 and 16 recite “wherein the false interaction data causes the social media platform to send a particular type of content to the user, and wherein the method further comprises: filtering the particular type of content from presentation to the user.”, claims 8 and 18 recite “wherein the artificial intelligence-based model assesses a degree of entropy associated with the content data to determine whether the behavioral model of the user has converged”, claim 9 recites “training the artificial intelligence-based model using content data and interaction data associated with a plurality of users of the social media platform”, claims 10 and 19 recite “providing information regarding the behavioral model of the user to a user interface” all serve to further narrow or describe the data necessary to carry out the judicial exception.  Accordingly, the dependent claims fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. 


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US 2012/0158953 A1).

With respect to claims 1, 11, and 20, Barnes discloses
a method, apparatus, a tangible, non-transitory, computer readable storage medium (¶ 0008: discloses methods, systems, and computer readable media for obscuring the existence of an intent of an organization with respect to some subject matter by obscuring the organizations target web activity.) comprising: 
one or more network interfaces (Fig. 1: discloses network);
a processor coupled to the one or more network interfaces and configured to execute one or more processes (Fig. 2, claim 17: discloses processor); and 
a memory configured to store a process that is executable by the processor (Fig. 2, claim 17: discloses a computer readable medium), 
the process when executed configured to:
obtaining, by a device, content data provided by a social media platform to a user of the social media platform (¶ 0033: discloses acquiring information about users and/or their respective organizations by aggregating the information collected from a number of websites and/or web applications. ¶ 0036, 0051: discloses at step 402 outgoing traffic is received by information leakage monitoring and mitigation system.), 
wherein the social media platform selects the content data for the user based on a behavioral model of the user (¶ 0033, 0054: discloses third party observers such as DAS generally use algorithms that determine the similarity of users based on their respective web activity.  ¶ 0055: discloses generating a similarity matrix that is representative of the similarity between an organizations users.  The organization’s similarity matrix can be generated based on monitored web traffic.  The organization’s similarity matrix may be based at least in part on the users’ search behavior, click paths, subscriptions in social networking websites); 
maintaining, by the device, an artificial intelligence-based model that models associations between the content data and interaction data indicative of interactions between the user and the social media platform (¶ 0003, 0029, 0061: discloses applying network based monitoring techniques that analyze the web usage of users on the organization’s network…complete models of needs, desires, and predictions of intent of users…maintains multiple copies of monitored web traffic where each copy is associated with a different similarity matrix.); 
selecting, by the device and using the artificial intelligence-based model, an obfuscation action to lower an accuracy of the behavioral model of the user (¶ 0014, 0056, 0060: discloses at step 508 a candidate action is selected from a set of candidate actions. ¶ 0048: discloses the similarity algorithms can be reversed to derive that will make the users appear less similar.), based on one or more configuration parameters set by the user (¶ 0047, 0060: discloses the particular candidate action may be selected according to a priority level of actions to select.); and
 initiating, by the device, performance of the obfuscation action. (¶ 0014: the system for obscuring the intent of an organization includes obfuscating circuitry that can generate neutralizing web information that mimics user’s behavior.  The neutralizing web information may make the organizations targeted web activity appear to relate to a broader or different subject matter than the organization’s actual intent. ¶ 0056, 0060-0061: discloses after selecting the candidate action at step 510 modifies the monitored web traffic based on the selected candidate action.  Additionally, ¶ 0029, 0046-0047: discloses the obfuscation mechanism 208 generates alarms and warning based on data gathered. The alarms and warnings generated can be sent to prevent or mitigate any unintended disclosures.) 

With respect to claims 2 and 12, Barnes discloses the method and apparatus, 
wherein the device/apparatus is an intermediary between the social media platform and an endpoint operated by the user. (¶ 0032, 0035: discloses information leakage monitoring system and mitigation system 200 is within security system 106. Fig. 1 discloses DAS server 112 which represent the social media platform and users 104 which represent a personal computer, mobile computing device, etc.) 

With respect to claims 3 and 13, Barnes discloses the method and apparatus, 
wherein the obfuscation action comprises the user clearing a cache or resetting an advertising identifier (¶ 0060: discloses a candidate action may contain information on specific searches to execute, configurations, certain web pages to visit, or other web activities to perform which represents the user clearing a cache or resetting an advertising identifier.  The candidate actions may be associated with a behavior and/or a website.), and 
wherein initiating performance of the obfuscation action comprises: 
sending an alert indicative of the obfuscation action for review by the user. (¶ 0029, 0046-0047: discloses the obfuscation mechanism 208 generates alarms and warning based on data gathered. The alarms and warnings generated can be sent to prevent or mitigate any unintended disclosures.)

With respect to claims 4 and 14, Barnes discloses the method and apparatus, 
wherein the one or more configuration parameters controls whether the artificial intelligence-based model comprises a second behavioral model of the user (¶ 0016: discloses a set of desired similarity matrices are predetermined.),
 the second behavioral model being based on the interaction data and configured to predict interactions between the user and the social media platform (¶ 0016: discloses the subset of the desired similarity matrices are generated based on the current network usage.).

With respect to claims 5 and 15, Barnes discloses the method and apparatus, 
wherein performance of the obfuscation action comprises: 
sending false interaction data to the social media platform. (¶ 0014: discloses the system generates neutralizing web information when output by the organization network will obscure the organization’s targeted web activity among the neutralizing web information. The neutralizing web information may make the organizations targeted web activity appear to relate to a broader or different subject matter than the organization’s actual intent.)

With respect to claims 7 and 17, Barnes discloses the method and apparatus, 
wherein the device is an endpoint device operated by the user. (¶ 0032: discloses security system 106 may be implemented in any suitable network element.  The security system 106 is equipped with software/hardware for detecting and mitigating information leaks.) 

With respect to claims 8 and 18, Barnes discloses the method and apparatus,
 wherein the artificial intelligence-based model assesses a degree of entropy associated with the content data to determine whether the behavioral model of the user has converged. (¶ 0045: discloses when an entropy value reaches a specified threshold determining that there is a risk that a third-party entity has received sufficient information to determine that an organization has intent with respect to a particular subject matter.)

With respect to claim 9, Barnes discloses the method as in claim 1, 
wherein maintaining the artificial intelligence-based model comprises: 
training the artificial intelligence-based model using content data and interaction data associated with a plurality of users of the social media platform. (¶ 0061: discloses at step 512 recalculating the organizations similarity matrix based on modified web traffic. Maintains multiple versions of recalculated organization similarity matrices.)

With respect to claims 10 and 19, Barnes discloses the method and apparatus, further comprising: 
providing information regarding the behavioral model of the user to a user interface. (¶ 0028: discloses permitting an organization to develop an understanding on the concentration and type of data being gathered. With this information the organization can develop informed policies and take specific actions to limit undesired leakage of information.)

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 2012/0158953 A1) in view of Weinberg (US 2010/0153516 A1).

With respect to claims 6 and 16, Barnes discloses the method and apparatus,
 	wherein the false interaction data (¶ 0014: discloses the neutralizing web information may make the organizations targeted web activity appear to relate to a broader or different subject matter than the organization’s actual intent.)
	Barnes does not explicitly disclose the following limitations.  
However, Weinberg is within the same field of endeavor and is related to controlling content distribution. (¶ 0019)
causes the social media platform to send a particular type of content to the user (¶ 0029-0030, 0032: discloses the content distribution system 104 can determine that content associated with selected interests is to be presented to a user and that content associated with deselected interests is not to be presented.  A user can specify a preference not receive targeted advertisements from anonymous content providers.), and wherein the method further comprises: filtering the particular type of content from presentation to the user. (¶ 0040: discloses edits signifying a blocking preference can be used by the system 100 to prevent presentation of one or more content portions. The presentation of a content portion to a user can be prevented based upon a preference.  Blocking can be performed by one or more servers associated with the system or a device operated by the user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barnes to include the steps of causes the social media platform to send a particular type of content to the user and wherein the method further comprises: filtering the particular type of content from presentation to the user, as disclosed by Weinberg to achieve the claimed invention.  As disclosed by Weinberg, the motivation for the combination would have been to provide the advantage of user control over content distribution. (¶ 0012)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luus (US 2020/0192952 A1) – (¶ 0001: discloses the present invention relates to data analytics and machine learning methods and systems for analyzing social media user profiles and shared user content for the purposes of influencing the manner in which content is shared online, for example on social media platforms, to impair or deter targeted advertising based upon automatic online profiling techniques.)
Weerasinghe (US 2010/0094612 A1) – (abstract: discloses systems and methods to emulate user network activity to change the profiling of users of the network are disclosed. A method includes monitoring network activity corresponding to a particular user. The method includes automatically generating emulated user network activity when a usage pattern is detected in the monitored network activity. The emulated user network activity may be detectable by a user tracking engine as the network activity of the particular user and the user tracking engine may attempt to profile the emulated user activity.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629